Exhibit 10.1


The following table provides information on the Company’s compensation and
reimbursement practices for non-employee directors.


Annual Retainer, Chairman and Vice Chairman
 
$
40,000
 
 
 
 
 
 
 
 
 
 
 
 
Annual Director Retainer
 
$
15,000
 
 
 
 
 
 
 
 
 
 
 
 
Annual Committee Retainer
 
$
1,000
 
 
 
 
 
 
 
 
 
 
 
 
Additional Annual Retainer: Committee Chair (except Audit Committee)
 
$
1,000
 
 
 
 
 
             
Additional Annual Retainer: Audit Committee Chair
 
$
5,000
                   
Meeting Attendance Fees (per day)
 
$
1,500
 
 
(in person)
 
 
$
500
 
 
(by telephone)
 
 
 
 
 
 
 
 
 
Stock Options Granted at Fair Market Value upon Election at Annual Meeting
 
 
10,000
 
 
(1)
 
 
 
 
 
 
 
 
 
 
 
Stock Options Granted per Committee at Fair Market Value upon Election at Annual
Meeting
 
 
1,000
 
 
(2)
 
 
 
 
 
 
 
 
 
 
 
Reimbursement for Expenses Attendant to Board Membership
 
Yes
 
 
 
 

 
(1)
 
Consists of a grant of 10,000 options under the Company’s 1996 Long-Term
Performance Plan, as amended (the “1996 Plan”). These options have a ten-year
term and are exercisable after one year.



(2)
 
Consists of a grant of 1,000 options under the Company’s 1996 Plan for each
committee assignment. These options have a ten-year term and are exercisable
after one year.

 